Name: Commission Regulation (EEC) No 3121/80 of 2 December 1980 altering the special rate for converting the free-at-frontier reference prices of imported liqueur wines into pounds sterling
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 12 . 80 Official Journal of the European Communities No L 327/ 5 COMMISSION REGULATION (EEC) No 3121 /80 of 2 December 1980 altering the special rate for converting the free-at-frontier reference prices of imported liqueur wines into pounds sterling in question ; whereas that condition has been fulfilled for the pound sterling for the period 5 November to 2 December 1980 ; whereas application of these provi ­ sions makes it necessary to alter the special rate for the pound sterling with effect from 3 December 1980 , HAS ADOPTED THIS REGULATION : Article 1 The special rate referred to in Article la of Regulation (EEC) No 1393/76 shall be : (a) for the Belgian franc and the Luxembourg franc : one Belgian franc/Luxembourg franc = 0-0251321 ECU ; (b) for the Danish krone : one Danish krone = 0 129477 ECU ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( l ), as last amended by Regulation (EEC) No 2930 /80 ( 2 ), Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3 ), as last amended by Regulation (EEC) No 2543 /73 (4 ), and in particular Article 3 thereof, Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries ( 5 ), as last amended by Regulation (EEC) No 3104/80 (6 ), and in particular Article la (4 ) thereof, Having regard to the opinion of the Monetary Committee , Whereas, pursuant to Article la of Regulation (EEC) No 1393/76 , special rates are used to convert the free- at-frontier reference prices for imported liqueur wines into national currency ; whereas the special rates applicable at present were fixed to take effect on 1 July 1980 ; Whereas Article la (3 ) (c ) of Regulation (EEC) No 1393 /76 provides that the special rate for a currency other than those maintained at any given moment within a maximum spread of 2-25 % is to be revised when , for a period of 20 working days , its conversion rate moves away by an average of not less than 10 % from the special rate previously fixed for the currency (c) for the German mark : one German mark = 0-402888 ECU ; (d) for the French franc : one French franc = 0 171028 ECU ; (e) for the pound sterling : one pound sterling = 1-83172 ECU ; ( f) for the Irish pound : one Irish pound = 1-49656 ECU ; (g) for the Italian Lira : 100 Italian Lire = 0-0859941 ECU ; (h ) for the Dutch guilder : one Dutch guilder = 0-364482 ECU . Article 2 This Regulation shall enter into force on 3 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1980 . For the Commission Finn GUNDELACH Vice-President ( l ) OJ No L 54, 5 . 3 . 1979 , p. 1 . 2) OJ No L 305 , 14 . 11 . 1980 . p. 1 . ( 3 ) OJ No 106 , 30 . 10 . 1962 , p . 2553 /62 . (4 ) OJ No L 263 , 19 . 9 . 1973 , p. 1 . (*) OJ No L 157 , 18 . 6 . 1976 , p . 20 . (6 ) OJ No L 324, 29 . 11 . 1980 , p . 63 .